Citation Nr: 1607559	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD )with major depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran's spouse (D.B.), and B.R


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.   

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted a written waiver of RO consideration of additional submitted evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file includes lay statements, 2011 and 2012 clinical records, and December 2012 Vet Center correspondence.  The claims file also includes several clinical records from 2013, a January 2013 VA examination report, and December 2013 Vet Center correspondence from B.R.  Finally, the Board notes that the claims file includes a July 2015 VA examination report.  Notably, the claims file does not any records related to treatment at the Vet Center or any VA 2014 records.  (A 2013 record reflects that the Veteran would be seen in May 2014.)

The Veteran testified at the October 2015 Board hearing that, every three months, he sees a VA doctor who prescribes his medication, and he indicated that the doctor has been treating him for approximately four years. (See Board hearing transcript, pages 5 and 6.)

On remand, VA should attempt to obtain, and associate with the claims file, all records pertaining to treatment provided by B.R. at the Vet Center and VA clinical records (mental health) from January 1, 2014 to present.

At the recent Board hearing, B.R. testified that the Veteran's depression, irritability, anger, isolation, anger and self-esteem issues are quite severe.  He characterized sleep disturbance and emotional numbing as moderate to severe in intensity.  (transcript, page 9).  B.R. also addressed the Veteran's symptoms as they relate to his employment; noting that he has historically worked in jobs that allow him to be isolated.  The disability picture described by B.R. is more severe than that offered by the July 2015 VA examination.  

Given the difference in impressions of the severity of the Veteran's disability and the need to obtain outstanding treatment records from the Vet Center and VA, another examination should be obtained after all treatment records are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the Veteran's VA mental health/psychiatric records from January 1, 2014 to present.  

2.  Take all appropriate action to obtain records related to treatment afforded the Veteran by B.R. at the Vet Center from 2006.

3.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected psychiatric disability.  The claims folder and copies of all pertinent records must be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, PTSD with major depressive disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




